Pipe Creek Water Well, LLC




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 2, 2015

                                     No. 04-14-00906-CV

                                        David MAUK,
                                          Appellant

                                              v.

                PIPE CREEK WATER WELL, LLC and Robert Rae Powell,
                                 Appellees

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-00386
                         Honorable Richard Price, Judge Presiding


                                       ORDER
        On March 19, 2015, Appellant filed his reply brief and noted Appellees’ brief contained
no citations to the record. See TEX. R. APP. P. 38.2 (requiring appellee’s brief to “conform to
[most] requirements of Rule 38.1” such as “appropriate citations to authorities and to the
record”). On March 27, 2015, Appellees moved this court to allow them to file an amended brief
that includes citations to the record.
       Appellees’ motion is GRANTED; Appellees’ amended brief is filed. See id. R. 38.7.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of April, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court